Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Abraham et al (US 2016/0323668 A1).
Regarding claim 1, Abraham et al disclose a microphone device comprising: a substrate (Abraham et al; Fig 3; substrate 107; Para [0043]); a plurality of microphones arranged on the substrate (Abraham et al; Para [0043]; [0032] microphones 106); a front panel configured to cover the substrate (Abraham et al; Fig 3; screen 108; Para [0033]); and a dustproof member arranged so as to overlap the plurality of microphones in a plan view from a front panel side, and provided on a member different from the front panel (Abraham et al; Fig 3; rails 112 support member 111 which overlap the microphones; Para [0033]).

Regarding claim 2, Abraham et al disclose the microphone device according to claim 1, wherein the dustproof member is arranged between the front panel and the 

Regarding claim 9, Abraham et al disclose the microphone device according to claim 1, wherein the plurality of microphones are randomly arranged (Abraham et al; Para [0049]). 

Regarding claim 10, Abraham et al disclose the microphone device according to claim 1, wherein the plurality of microphones are MEMS microphones (Abraham et al; Para [0028]). 

Claim(s) 11-14, 16-18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by McLaughlin et al (US 2017/0105066 A1).
Regarding claim 11, McLaughlin et al disclose a microphone device comprising: a substrate (McLaughlin et al; Fig 13; substrate 1302): a plurality of microphones arranged on the substrate (McLaughlin et al; Para [0071] discloses a plurality of microphones elements; Fig 13 shows microphone 1322); a front panel configured to cover the substrate (McLaughlin et al; Fig 13; cover 104); and a plurality of sound insulation walls arranged between the plurality of microphones and the front panel (McLaughlin et al; Para [0071] Fig 13; post 1310 interpreted as insulation walls) so as to not overlap the plurality of microphones in a plan view from a front panel side (McLaughlin et al; Fig 13; post 1310 and port 112 make cover 104 not overlap the microphone 1304). 

Regarding claim 12, McLaughlin et al disclose the microphone device according to claim 11, wherein the plurality of sound insulation walls are made of an elastic member (McLaughlin et al; Para [0075]).

Regarding claim 13, McLaughlin et al disclose the microphone device according to claim 11, further comprising: a plate-shaped protection member arranged between the front panel and the substrate (McLaughlin et al; Fig 13; member 1306).

Regarding claim 14, McLaughlin et al disclose the microphone device according to claim 13, wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member (McLaughlin et al; Fig 13; post 1310 arranged between cover and member 1306), and wherein a distance between end surfaces of the plurality of sound insulation walls on a plate-shaped protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the plate-shaped protection member is arranged than when the plate-shaped protection member is not arranged (McLaughlin et al; Fig 13; distance from cover inner surface to surface of substrate is shorter when member 1306 is arranged than when member 1306 is not arranged). 

Regarding claim 16, McLaughlin et al disclose the microphone device according to claim 11, wherein the plurality of microphones are MEMS microphones (McLaughlin et al; Para [0071]).

Regarding claim 17, McLaughlin et al disclose the microphone device according to claim 11, wherein the plurality of microphones are each an array microphone (McLaughlin et al; Para [0082]). 

Regarding claim 18, McLaughlin et al disclose the device according to claim 11, wherein the front panel is formed of a mesh structure (McLaughlin et al; grill 122b; Para [0066]). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 2016/0323668 A1) in view of McLaughlin et al (US 2017/0105066 A1).
Regarding claim 3, Abraham et al disclose the microphone device according to claim 1, but do not expressly disclose further comprising: a plurality of sound insulation walls arranged between the plurality of microphones and the front panel so as to not overlap the plurality of microphones in the plan view. However, in the same field of endeavor, McLaughlin et al disclose a microphone array further comprising: a plurality of sound insulation walls arranged between the plurality of microphones and the front 

Regarding claim 4, Abraham et al disclose the microphone device according to claim 3, but do not expressly disclose wherein the plurality of sound insulation walls are arranged so as to surround the plurality of microphones in the plan view, respectively. However, in the same field of endeavor, McLaughlin et al disclose a microphone array wherein the plurality of sound insulation walls are arranged so as to surround the plurality of microphones in the plan view, respectively (McLaughlin; Fig 10; Para [0062]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the enlarged pad taught by McLaughlin as isolation walls for the microphone taught by Abraham. The motivation to do so would have been to protect the microphone against vibration in the housing.

Regarding claim 6, Abraham et al disclose the microphone device according to claim 1, but do not expressly disclose wherein the plurality of sound insulation walls are made of an elastic member. However, in the same field of endeavor, McLaughlin et al disclose a microphone array wherein the plurality of sound insulation walls are made of an elastic member (McLaughlin et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the 

Regarding claim 7, Abraham et al disclose the microphone device according to claim 3, but do not expressly disclose further comprising: a plate-shaped protection member arranged between the front panel and the substrate. However, in the same field of endeavor, McLaughlin et al disclose a microphone array further comprising: a plate-shaped protection member arranged between the front panel and the substrate (McLaughlin et al; Fig 13; member 1306). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Yanhui et al as protection member for the microphone taught by Abraham. The motivation to do so would have been to protect the microphone against vibration in the housing.

Regarding claim 8, Abraham et al disclose the microphone device according to claim 7, but do not expressly disclose wherein the plurality of sound insulation walls are arranged between the substrate and the plate-shaped protection member, and wherein a distance between end surfaces of the plurality of sound insulation walls on a protection member side and end surfaces of the plurality of sound insulation walls on a substrate side is shorter when the protection member is arranged than when the protection member is not arranged. However, in the same field of endeavor, McLaughlin et al disclose a microphone array wherein the plurality of sound insulation walls are .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 2016/0323668 A1) in view of McLaughlin et al (US 2017/0105066 A1) and further in view of Watson et al (US 2017/0041692 A1).
Regarding claim 5, Abraham et al disclose the microphone device according to claim 3, but do not expressly disclose wherein the dustproof member is arranged on end surfaces of the plurality of sound insulation walls. However, in the same field of endeavor, Watson et al disclose a microphone array wherein the dustproof member is arranged on end surfaces of the plurality of sound insulation walls (Watson et al; Para [0093]; environmental barrier 44). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the dustproof .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al (US 2017/0105066 A1) in view of Abraham et al (US 2016/0323668 A1).
Regarding claim 15, McLaughlin et al disclose the microphone device according to claim 11, but do not expressly disclose wherein the plurality of microphones are randomly arranged. However, in the same field of endeavor, Abraham et al disclose a microphone device wherein the plurality of microphones are randomly arranged (Abraham et al; Para [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the arrangement taught by Abraham as arrangement for the microphone taught by McLaughlin. The motivation to do so would have been to increase the directivity of the sound.


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al (US 2017/0105066 A1) in view of Fukuda et al (US 2017/0264999 A1)
Regarding claim 19, McLaughlin et al disclose the microphone device according to claim 11, but do not expressly disclose wherein the substrate and the front panel are installed on a ceiling. However, in the same field of endeavor, Fukuda et al disclose a microphone device wherein the substrate and the front panel are installed on a ceiling 

Regarding claim 20, McLaughlin et al disclose the microphone device according to claim 19, but do not expressly disclose wherein the front panel has a shape that can be replaced with a panel of the ceiling. However, in the same field of endeavor, Fukuda et al disclose a microphone device wherein the front panel has a shape that can be replaced with a panel of the ceiling (Fukuda et al; Fig 2A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the panel taught by Fukuda as cover for the microphone taught by McLaughlin. The motivation to do so would have been to increase the directivity of the sound.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651